Case 7:15-cv-07543-NSR-LMS Document 129 Filed 02/21/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
SAFE STEP WALK-IN TUB CO.,
STIPULATION AND PROPOSED
Plaintiff, PROTECTIVE ORDER (UU). “Vy wouodH [| 50L
-against- Civil No. 15-cv-07543 (NSR) (LMS)
CKH INDUSTRIES, INC.,
Defendant.
x

 

WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

ORDERED that the following restrictions and procedures shall apply to the information
and documents exchanged by the parties in connection with the pre-trial phase of this action:

1. Counsel for any party may designate any document or information, in whole or in
pari, as confidential if counsel determines, in good faith, that such designation is necessary to
protect the interests of the client in information that is propnetary, a trade secret or otherwise
sensitive non-public information. Information and documents designated by a party as
confidential will be stamped “CONFIDENTIAL”.

2. The Confidential Information disclosed will be held and used by the person
receiving such information solely for use in connection with the action.

3. In the event a party challenges another party’s designation of confidentiality,
counsel shall make a good faith effort to resolve the dispute, and in the absence of a resolution,

the challenging party may seek resolution by the Court. Any objection should be made in

 
Case 7:15-cv-07543-NSR-LMS Document 129 Filed 02/21/20 Page 2 of 6

writing. In the event a party challenges another party’s designation, the party having made the
designation has the burden of demonstrating that the designation is applicable. Until the Court
rules on the challenge, the parties shall treat the designated items as Confidential Information.
Nothing in this Protective Order constitutes an admission by any party that Confidential
Information disclosed in this case is relevant or admissible. Each party reserves the right to
object to the use or admissibility of the Confidential Information.

4. The parties should meet and confer if any production requires a designation of
“For Attorneys’? or Experts’ Eyes Only”. All other documents designated as
“CONFIDENTIAL” shall not be disclosed to any person, except:

a. The requesting party and counsel, including in-house counsel;

b. Employees of such counsel assigned to and necessary to assist in the
litigation;

c. Consultants or experts assisting in the prosecution or defense of the matter, to
the extent deemed necessary by counsel; and

d. The Court Gncluding the mediator, or other person having access to any
Confidential Information by virtue of his or her position with the Court).

5. Before disclosing or displaying the Confidential Information to any person,
counsel must:
a. Inform the person of the confidential nature of the information or documents;
b. Inform the person that this Court has enjoined the use of the information or
documents by him/her for any purpose other than this litigation and has
enjoined the disclosure of the information or documents to any other person;

and

c. Require each such person to sign an agreement to be bound by this Order in
the form attached as Exhibit “A”.

6. The disclosure of a document or information without designating it as

“Confidential” shall not constitute a waiver of the right to designate such document or
Case 7:15-cv-07543-NSR-LMS Document 129 Filed 02/21/20 Page 3 of 6

information as Confidential Information. Such designation must be in writing produced to the
other party. If so designated, the document or information shall thenceforth be treated as
Confidential Information subject to all the terms of this Stipulation and Order.

7. If a party inadvertently discloses Confidential Information, the party should
immediately inform the other party, identify the reciptent of the disclosure, and take steps
necessary to remediate the inadvertent disclosure.

8, Any Personally Identifying Information (“Pll”) (e.g., social security numbers,
financial account numbers, passwords, and information that may be used for identity theft)
exchanged in discovery shall be maintained by the receiving party in a manner that is secure and
confidential and shared only with authorized individuals in a secure manner. The producing
party may specify the minimal level of protection expected in the storage and transfer of its
information. In the event the party who received PII experiences a data breach, it shall
immediately notify the producing party of same and cooperate with the producing party to
address and remedy the breach. Nothing herein shall preclude the producing party from
asserting legal claims or constitute a waiver of legal rights and defenses in the event of litigation
arising out of the receiving party’s failure to appropriately protect PI from unauthorized
disclosure.

9, Pursuant to Federal Rule of Evidence 502, the production of privileged or work-
product protected documents or communications, electronically stoed information (“ESI”) or
information, whether inadvertent or otherwise, shail not constitute a waiver of the privilege or
protection from discovery in this case or in any other federal or state proceeding. This Order
shall be interpreted to provide the maximum protection allowed by Federal Rule of Evidence

502(d). Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a

 
Case 7:15-cv-07543-NSR-LMS Document 129 Filed 02/21/20 Page 4 of 6

review of documents, ESI or information (including metadata) for relevance, responsiveness
and/or segregation of privileged and/or protected information before production.

10. Notwithstanding the designation of information as “Confidential” in discovery,
there is no presumption that such information shall be filed with the Court under seal. The
parties shall follow the Court’s procedure for requests for filing under seal.

li. At the conclusion of litigation, Confidential Information and any copies thereof
shall be promptly (and in no event later than 30 days after entry of final judgment no longer
subject to further appeal) returned to the producing party or certified as destroyed, except that the
parties’ counsel shall be permitted to retain their working files on the condition that those files
will remain protected,

12. Nothing herein shall preclude the parties from disclosing material designated to
be Confidential Information if otherwise required by law or pursuant to a valid subpoena.

13. This Stipulation may be executed in one or more counterparts, each of which shall
be considered an original but all of which, together, shall be considered one and the same
agreement. This Stipulation shall become effective when all executed counterparts have been
delivered to the each of the Parties. Delivery of executed counterparts by facsimile transmission
or e-mail shall constitute effective and binding execution and delivery of this agreement.

14. Counsel executing this Stipulation represent that he or she has full and legal
authority to execute this agreement for and on behalf of the client he or she represents, and to
bind that party hereto.

15. No Party shall be entitled to’ assign its rights, interests, duties, or obligations

hereunder without the prior and express written consent of the other Party and any purported

   

assignment without such consent shall be void and ineffective.

Is “his Order is, Suleect he Sreadlic Cre
M-(O YS) lod \O/s] 231, Cope WTA Leo)
Case 7:15-cv-07543-NSR-LMS Document 129 Filed 02/21/20 Page 5 of 6

16. This Stipulation may be submitted to Court for So-Ordering.

SO STIPULATED AND AGREED,

Dated: New York, New York
February 20 , 2020

SAFE STEP WALK-IN TUB CO.,
by its attomeys:

s/ Joseph F. Welborn, HI
Joseph F. Welborn, IE, Esq.
Butler Snow LLP
150 Third Avenue South, Suite 1600
Nashville, TN 37201

s/ Sanford H., Greenberg
Sanford H. Greenberg, Esq.
Greenberg Freeman LLP
110 East 59” Street, 22"4 FI.
New York, NY 10022

Attorneys for Plaintiff

CKH INDUSTRIES, INC.,
by its attorneys:

s/ Donald J, Feerick, Jr.
Donald J. Feerick, Jr., Esq.
Feerick Nugent MacCaritney PLLC
96 South Broadway
South Nyack, New York 10960

s/ Jeffrey Goldstein
Jeffrey Goldstein, Esq.
Goldstein Law Firm PLLC
1629 K Street, N.W., Suite 300
Washington, DC 20006

Attorneys for Defendant

  
  

SO-ORDERED:

    
  
  

 

  

ys .
Lisa Margaret Sm Date
United States Mdgistrate-tidge oe O. |

 

 
Case 7:15-cv-07543-NSR-LMS Document 129 Filed 02/21/20 Page 6 of 6

Exhibit A

Agreement

I have been informed by counsel that certain documents or information to be disclosed to
me in connection with the matter entitled have been designated as confidential. I have been
informed that any such documents or information labeled “CONFIDENTIAL” are confidential
by Order of the Court.

I hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any such information for any purpose other than this
litigation.

Dated:

Signed in the presence of:

(Attorney)
MICROFILM

OST ~ 5 2001

OCT-18-20@1 11:41

a
|

“300

CLERK SDNY

 

tote fs ot

 

UNITED STATES DISTRICT COURT Peay A
SOUTHERN DISTRICT OF NEW YORK i =

IN THE MATTER OF RETENTION OF :
SEALED DOCUMENTS IN CIVIL CASES : STANDING ORDE
M-10-468

Se me are nee are came we remem me ee

  

MICHAEL B. MUKASEY, CHIEF JUDGE:

Any protective order in any civil case that provi

for the filing of information under seal shall include the

‘following provision;

"Sealed records which have been filed with the clerk shall
be removed by the party submitting them (1) within ninety
(90) days after a final decision is rendered if no appeal is

taken, or (2) if an appeal is taken, within thirty (30) days

after final disposition of the appeal. Parties failing to

comply with this order shall be notified by the clerk that,
should they fail to remove the sealed records within thirty
(30) days, the clerk may dispose of them."

This order will be self-executing, in that the Clerk

will treat all protective orders that direct the sealing of

documents in civil cases as. if they contain the above provision.

   

Dated: New York, New York . Mukasey,
October 5, 2001 U.S. District Judge

TOTAL P.@1

 

 
